DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the applicant’s RCE application filed on December 8, 2021.
In virtue of this communication, claims 1-29 are currently pending in this Office Action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The general concept of encoding with respect to scene-based audio data to generate the encoded audio data, such as Ambisonic in certain of order (W, X, Y, Z) HOA or hierarchical Spherical Harmonic SH audio representation, e.g., HOA coefficients and Spherical Harmonic Coefficients SHC, and decoding the encoded audio data to reconstruct Ambisonic, hierarchical Spherical Harmonic SH representation format, or render to audio channel representation for acoustic scene reproduction through speakers and wherein the bitrate of the parameters is determined according to either a maximum number of bit rate allocation or minimization of the quantization noise, was known in the art before the effective time of the claimed invention, as evidenced by
Friedrich et al (US 20160005407 A1) teaches an HOA and SHC encoding and decoding and wherein the multi-channel audio signal is first downmixed (510) and spatial metadata are processed (520) and wherein if it is determined that the number of bits of the current spatial metadata frame exceeds the maximum number of metadata bits, an entropy of the set of 
Kim (US 20150340044 A1) teaches audio foreground and background encoding and decoding scheme and wherein the non-directional portion of the foreground is reduced from the vectors (46) and replaced with the selected background portion through a psychoacoustic audio coder unit (40) after the quantization (52) with no recover of the removed non-directional portion (80),
Oshikiri et al (US 20100017204 A1) teaches an audio encoding and decoding device and wherein the device selects a range of the strongest tonality and encodes the shape vector temporally prior to the gain of each subband in the selected range so that the spectral shapes of signals with strong tonality such as vowels of speech or music signals are encoded more accurately and the coding bit rate is reduced with less influence to the sound quality,
Baumgarte (US 20080027709 A1) teaches an approach of encoding ACC audio data by determining scale factor which is further modified during the quantization to in order to reduce the quantization noise and allowing the quantization noise approaches the masked threshold through a noise/bit allocation module (110) to calculate a scale factor value (112) for each scale factor band SFB based on masked threshold level (108),
 and also see the title “Reasons for Allowance” in the previous Office Action mailed on September 8, 2021.
The Examiner has not found prior art that teaches or suggests the modification of the above references in the fields as such 

“… perform psychoacoustic audio decoding with respect to the encoded foreground audio signal to obtain a foreground audio signal; determine, when performing psychoacoustic audio decoding with respect to the encoded foreground audio signal, a bit allocation for the encoded foreground audio signal; dequantize the quantized spatial component to obtain a scaled spatial component; descale, based on the bit allocation for the encoded foreground audio signal, the scaled spatial component to obtain a spatial component” for the claimed “device configured to decode a bitstream representative of encoded scene-based audio data …” as recited in claim 11 and combined other claimed features as a whole in claim 11.
For at least the reasons listed above, the other independent claims 10, 21 and the dependent claims 2-9, 12-20, 22-29 are in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Allowable Subject Matter
Claims 1-29 are in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/